 

GUARANTEE AGREEMENT

 

GUARANTEE AGREEMENT, dated as of October 31, 2011 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, this
"Guarantee"), made by the undersigned, JONATHAN SEGAL, an individual (the
"Guarantor") to HERALD NATIONAL BANK (the "Bank").

 

Reference is made to the Credit Agreement, dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"), among The One Group, LLC, a Delaware limited liability
company, One 29 Park Management, LLC, a New York limited liability company,
STK-Las Vegas, LLC, a Nevada limited liability company, and STK Atlanta, LLC, a
Georgia limited liability company (hereinafter sometimes referred to
individually as a "Borrower", and collectively, as the "Borrowers") and the
Bank.

 

It is a condition precedent to the effectiveness of the Credit Agreement and the
obligation of the Bank to make Loans and other extensions of credit to the
Borrowers under the Credit Agreement that the Guarantor shall have executed and
delivered this Guarantee.

 

Accordingly, the parties hereto agree as follows:

 

Section 1.              Definitions

 

Except as otherwise provided herein, capitalized terms that are used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

Section 2.              Guarantee

 

(a)          The Guarantor irrevocably and unconditionally guarantees the due
and punctual payment of principal of, and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on, the Obligations. The Guarantor further agrees
that the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from him and that he will remain bound upon his
guarantee notwithstanding any extension or renewal of any Obligation.

 

(b)          This Guarantee constitutes a guarantee of payment and the Bank
shall not have any obligation to enforce any Loan Document or any other
agreement or document with respect to the Obligations or exercise any right or
remedy with respect to any collateral security thereunder by any action,
including, without limitation, making or perfecting any claim against any Person
or any collateral security for any of the Obligations prior to being entitled to
the benefits of this Guarantee. The Bank may, at its option, proceed against the
Guarantor, or any other guarantor, in the first instance to enforce the
Obligations without first proceeding against the Borrowers or any other Person,
and without first resorting to any other rights or remedies, as the Bank may
deem advisable. In furtherance hereof, if the Bank is prevented by law from
collecting or otherwise hindered from collecting or otherwise enforcing any
Obligation in accordance with its terms, the Bank shall be entitled to receive
hereunder from the Guarantor after demand therefor, the sums which would have
been otherwise due had such collection or enforcement not been prevented or
hindered.

 

 

 

  

(c)          It is understood that while the amount of the Obligations is not
limited, if, in any action or proceeding involving any state or federal
bankruptcy, insolvency or other law affecting the rights of creditors generally,
this Guarantee would be held or determined to be void, invalid or unenforceable
on account of the amount of the aggregate liability of the Guarantor under this
Guarantee, then, notwithstanding any other provision of this Guarantee to the
contrary, the aggregate amount of such liability shall, without any further
action of the Guarantor, the Bank shall be automatically limited and reduced to
the highest amount which is valid and enforceable as determined in such action
or proceeding.

 

(d)          The obligations hereunder of the Guarantor are joint and several
with the obligations of any other guarantor (if any) of the Obligations.

 

Section 3.              Absolute Obligation

 

This Guarantee guarantees the payment of all Obligations of the Borrowers owed
to the Bank now or hereafter existing, under any of the Loan Documents (as each
may be amended, restated, supplemented or otherwise modified from time to time),
whether for principal, interest, fees, expenses or otherwise, and the Guarantor
agrees to pay all Obligations now or hereafter existing under this Guarantee.
Subject to Sections 2(c), 5 and 8, the Guarantor shall be released from
liability hereunder when all Obligations shall have been indefeasibly paid in
full in cash, and all commitments under the Credit Agreement have terminated or
expired. The Guarantor acknowledges and agrees that (a) the Bank has not made
any representation or warranty to the Guarantor with respect to the Borrowers,
any Loan Document, or any agreement, instrument or document executed or
delivered in connection with the Obligations or any other matter whatsoever, and
(b) the Guarantor shall be liable hereunder, and such liability shall not be
affected or impaired, irrespective of (i) the validity or enforceability of any
Loan Document or any agreement, instrument or document executed or delivered in
connection with the Obligations, or the collectability of any of the
Obligations, (ii) the preference or priority ranking with respect to any of the
Obligations, (iii) the existence, validity, enforceability or perfection of any
security interest or collateral security under any Loan Document or the release,
exchange, substitution or loss or impairment of any such security interest or
collateral security, (iv) any failure, delay, neglect or omission by the Bank to
realize upon any direct or indirect collateral security, indebtedness, liability
or obligation, any Loan Document or any agreement, instrument or document
executed or delivered in connection with any of the Obligations, (v) the
existence or exercise of any right of set-off by the Bank, (vi) the existence,
validity or enforceability of any other guaranty with respect to any of the
Obligations, the liability of any other Person in respect of any of the
Obligations, or the release of any such Person or any other guarantor(s) of any
of the Obligations, (vii) any act or omission of the Bank in connection with the
administration of any Loan Document or any of the Obligations, (viii) the
bankruptcy, insolvency, reorganization or receivership of, or any other
proceeding for the relief of debtors commenced by or against, any Person, (ix)
the disaffirmance or rejection of any of the Obligations, any Loan Document or
any agreement, instrument or document executed or delivered in connection with
any of the Obligations, in any bankruptcy, insolvency, reorganization or
receivership, or any other proceeding for the relief of debtors, relating to any
Person, (x) any law, regulation or decree now or hereafter in effect which might
in any manner affect any of the terms or provisions of any Loan Document or any
agreement, instrument or document executed or delivered in connection with any
of the Obligations, or which might cause or permit to be invoked any alteration
in the time, amount, manner or payment or performance of any of the Obligations
and liabilities (including, without limitation, the obligations of the
Borrowers), (xi) the merger or consolidation of any Borrower into or with any
Person, (xii) the sale by any Borrower of all or any part of its assets, (xiii)
the fact that at any time and from time to time none of the Obligations may be
outstanding or owing to the Bank, (xiv) any amendment, restatement or
modification of, or supplement to, any Loan Document or (xv) any other reason or
circumstance which might otherwise constitute a defense available to or a
discharge of any Borrower in respect of its obligations or liabilities or of the
Guarantor in respect of any of the obligations of the Guarantor (other than the
final and indefeasable payment in full in cash of the Obligations).

 

2

 

  

Section 4.              Agreement to Pay; Subrogation and Subordination

 

Upon the failure of any Borrower to pay any Obligation when and as the same
shall become due beyond any applicable grace, notice or cure period, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the
Guarantor hereby promises to, and will forthwith pay, or cause to be paid, to
the Bank in cash the amount of such unpaid Obligations (subject to the
limitations set forth in Section 2(c)). Upon payment by the Guarantor of any
sums to the Bank as provided above, all rights of the Guarantor against the
Borrowers arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations and the Guarantor agrees that he will not
assert or pursue any such rights unless and until the Bank shall have received
indefeasible payment in full of the Obligations. In addition, any indebtedness
of any Borrower now or hereafter held by the Guarantor is hereby subordinated in
right of payment to the prior payment in full of the Obligations. If any amount
shall erroneously be paid to the Guarantor on account of (a) such subrogation,
contribution, reimbursement, indemnity or similar right or (b) any such
indebtedness of any Borrower, such amount shall be held in trust for the benefit
of the Bank and shall forthwith be paid to the Bank to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.

 

Section 5.              Termination

 

In the event of the death of the Guarantor, the guarantee by the Guarantor made
hereunder may be terminated with respect to the obligations of the Guarantor
(but only so far as it relates to Obligations arising after such termination),
only upon written notice to that effect, delivered by the estate of the
Guarantor to the Bank and duly receipted for by it. In the event of termination,
the estate of the Guarantor and his executors, administrators and assigns shall
nevertheless remain liable with respect to the Obligations created or arising
before such termination, and, with respect to such Obligations and any other
liabilities arising out of the same, this Guarantee shall continue in full force
and effect and the Bank shall have all the rights herein provided for as if no
such termination had occurred.

 

Section 6.              Notices

 

Except as otherwise specifically provided herein, all notices, requests,
consents, demands, waivers and other communications hereunder shall be given in
the manner provided in Section

8.1 of the Credit Agreement, to the address of the Guarantor set forth on the
signature page hereto or to such other addresses as to which the Bank may be
hereafter notified by the Guarantor.

 

Section 7.              Expenses

 

The Guarantor shall pay upon demand all reasonable out of pocket costs and
expenses incurred or paid by the Bank, including the reasonable fees, charges
and disbursements of any counsel for the Bank, in connection with the
preparation and administration of this Guarantee or any amendments,
modifications or waivers of the provisions of any Loan Document (whether or not
the transactions contemplated thereby shall be consummated, but only to the
extent such expenses are not paid by the Borrowers under the Credit Agreement)
and the enforcement or protection of the Bank's rights in connection with this
Guarantee, the other Loan Documents or the Loans, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of the Loans.

 

3

 

  

Section 8.          Repayment in Bankruptcy, etc.

 

If, at any time or times subsequent to the payment of all or any part of the
Obligations, the Bank shall be required to repay any amounts previously paid by
or on behalf of the Borrowers or the Guarantor in reduction thereof by virtue of
an order of any court having jurisdiction in the premises, including, without
limitation, as a result of an adjudication that such amounts constituted
preferential payments or fraudulent conveyances, the Guarantor unconditionally
agrees to pay to the Bank within 10 days after demand a sum in cash equal to the
amount of such repayment, together with interest on such amount from the date of
such repayment by the Bank to the date of payment to the Bank at the applicable
rate set forth in Section 2.7(b) of the Credit Agreement.

 

Section 9.          Other Provisions

 

(a)          This Guarantee shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

(b)          No failure or delay of the Bank in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Bank hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Guarantee or any other Loan Document or consent to any
departure by the Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (c) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Guarantor in any case shall entitle
the Guarantor to any other or further notice or demand in similar or other
circumstances.

 

(c)          Neither this Guarantee nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into by and
between the Bank and the Guarantor.

 

(d)          The Guarantor hereby waives presentment, demand for payment, notice
of default, nonperformance and dishonor, protest and notice of protest of or in
respect of this Guarantee, the Loan Documents and the Obligations, notice of
acceptance of this Guarantee and reliance hereupon by the Bank, and the
incurrence of any of the Obligations, notice of any sale of collateral security
or any default of any sort and notice of any amendment, modification, increase
or waiver of any Loan Document.

 

(e)          The Guarantor is not relying upon the Bank to provide to him any
information concerning any Borrower or any Subsidiary, and the Guarantor has
made arrangements satisfactory to the Guarantor to obtain from the Borrowers on
a continuing basis such information concerning the Borrowers and the
Subsidiaries as the Guarantor may desire.

 

(f)          The Guarantor agrees that any statement of account with respect to
the obligations of the Borrowers from the Bank to the Borrowers which binds the
Borrowers shall also be binding upon the Guarantor, and that copies of such
statements of account maintained in the regular course of the Bank's business
may be used, absent manifest error, in evidence against the Guarantor in order
to establish the obligations of the Guarantor.

 

(g)          The Guarantor acknowledges that he has received a copy of the
Credit Agreement and the other Loan Documents. In addition, the Guarantor
acknowledges having read the Credit Agreement and each Loan Document and having
had the advice of counsel in connection with all matters concerning his
execution and delivery of this Guarantee, and, accordingly, waives any right he
may have to have the provisions of this Guarantee strictly construed against the
Bank.

 

4

 

  

(h)          In the event any one or more of the provisions contained in this
Guarantee or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

(i)          Section headings used herein are for convenience of reference only,
are not part of this Guarantee and are not to affect the construction of, or be
taken into consideration in interpreting, this Guarantee.

 

Section 10.            Financial Statements and Tax returns

 

(a)          The Guarantor will deliver to the Bank, not later than May 15th of
each calendar year, his personal federal tax returns, together with all
schedules and supporting documentation, all in the form filed with the Internal
Revenue Service, or if an Application for Automatic Extension of Time to File
U.S. Individual Income Tax Return with respect to such tax returns is filed,
deliver to the Bank a copy of such Application for Automatic Extension not later
than May 15th, and deliver to the Bank such federal tax returns not later than
30 days after filing.

 

(b)          The Guarantor will deliver to the Bank, not later than May 15th of
each calendar year, his personal financial statements, on the Bank's standard
form, together with copies of all bank and brokerage statements to support all
liquid assets shown on such personal financial statements.

 

Section 11.            Jurisdiction; Consent to Service of Process

 

(a)          EACH PARTY TO THIS GUARANTEE HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL
COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTEE OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS GUARANTEE SHALL AFFECT ANY RIGHT THAT THE BANK MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTEE OR THE OTHER
LOAN DOCUMENTS AGAINST THE GUARANTOR OR IN THE COURTS OF ANY JURISDICTION.

 

5

 

  

(b)          EACH PARTY TO THIS GUARANTEE HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTEE OR THE OTHER
LOAN DOCUMENTS IN ANY COURT REFERRED TO IN PARAGRAPH (a) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.

 

Section 12.            WAIVER OF JURY TRIAL

 

EACH OF THE BANK AND THE GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREIN. FURTHER, THE GUARANTOR HEREBY CERTIFIES THAT
NO REPRESENTATIVE OR AGENT OF THE BANK, OR COUNSEL TO THE BANK, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE BANK WOULD NOT, IN THE EVENT OF SUCH
LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION. THE
GUARANTOR ACKNOWLEDGES THAT THE BANK HAS BEEN INDUCED TO ENTER INTO THIS
GUARANTEE BY, INTER ALIA, THE PROVISIONS OF THIS SECTION 12.

 

Section 11. Integration

 

This Guarantee embodies the entire agreement and understanding between the
Guarantor and the Bank with respect to the subject matter hereof and supersedes
all prior agreements and understandings between the Guarantor and the Bank with
respect to the subject matter hereof.

 

[Signature page follows]

 

6

 

  

IN WITNESS WHEREOF the Guarantor has caused this Guarantee to be duly executed
and delivered as of the date first above written. ·

 

  /s/ Jonathan Segal     Jonathan Segal           Address:                    

 

 

 